 



EXHIBIT 10.53
USEC Inc.
Non-Employee Director Restricted Stock Unit Award Agreement
(Annual Retainers and Meeting Fees)
     RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) dated as of
                     ___, ___between USEC Inc., a Delaware corporation (the
“Company”) and                                          (the “Participant”):
RECITALS:
     The Company has adopted and maintains the USEC Inc. 1999 Equity Incentive
Plan as amended from time to time (the “Plan”), which Plan as amended from time
to time is incorporated herein by reference and made a part of this Agreement.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.
     The Committee has determined that it is in the best interests of the
Company and its shareholders to grant the restricted stock unit awards provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein to further align the interests of non-employee directors of the Company
to the interests of shareholders.
     This Agreement shall apply to restricted stock unit awards made from time
to time after the date hereof representing Participant’s annual retainers and
meeting fees, as set forth on Exhibit A hereto as such Exhibit A may be
augmented from time to time.
     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:
     1. Grant of the Award.
     (a) The Company from time to time will grant to the Participant Awards (the
“Awards”) of Restricted Stock Units (the “Restricted Stock Units”) in the
amounts, on the dates of grant, and labeled as “annual retainer”, “annual RSU
grant”, “meeting fees” or otherwise in each case as set forth in Exhibit A
hereto, subject to the terms and conditions set forth in this Agreement and the
Plan.
     (b) In addition, as of each date as of which the Company pays a dividend on
Shares before the date (the “Payment Date”) payment is due in respect of the
Restricted Stock Units in accordance with Section 2(a) hereof, the Company will
grant to the Participant an additional number of Restricted Stock Units (the
“Dividend Equivalent Restricted Stock Units”) equal to (i) the product of
(A) the dividend per Share payable on the record date relating to such dividend
payment date, and (B) the number of Restricted Stock Units held by the
Participant on such dividend payment date, divided by (ii) the Fair Market Value
of a Share on the dividend payment date. Dividend Equivalent Restricted Stock
Units shall become vested (or be forfeited) at the same time and on the same
conditions as the Restricted Stock Units to which they relate. Except as
provided in this Section 1(b) Dividend Equivalent Restricted Stock Units will be
subject to all of the terms and conditions of this Agreement and all references
in this Agreement to Restricted Stock Units shall include Dividend Equivalent
Restricted Stock Units unless the context requires otherwise.

 



--------------------------------------------------------------------------------



 



     (c) The number of Restricted Stock Units and any Dividend Equivalent
Restricted Stock Units shall be subject to adjustment as provided in Section
4(b) of the Plan.
     2. Vesting.
     (a) Subject to subsection (b) below, the Participant’s rights in his or her
Restricted Stock Units shall become vested and nonforfeitable upon the first to
occur of (i) the first anniversary of the date of grant of such Restricted Stock
Units, (ii) the date the Participant attains eligibility for Retirement,
(iii) the date the Participant has a Termination of Service (defined below) by
reason of death or Disability, or (iv) the date of a Change in Control of the
Company. Restricted Stock Units that are granted to a Participant on or after
attainment of eligibility for Retirement shall be vested and nonforfeitable
immediately upon the date of grant.
     (b) Notwithstanding subsection (a) above, in the event that the Participant
has a Termination of Service for Cause, all Restricted Stock Units held by the
Participant as of the date of such termination of service shall be canceled and
forfeited for no consideration on the date of the Participant’s Termination of
Service.
     3. Settlement of Restricted Stock Units.
     (a) As soon as practicable after the Participant’s Termination of Service
for any reason, including Retirement, or if earlier as soon as practicable after
a Change in Control, the Company shall pay to the Participant (or his or her
beneficiary, if applicable) other than following a Change in Control, Shares (or
if applicable, the per-Share equivalents of securities of the surviving entity
of any merger, consolidation or other transaction or event having a similar
effect, which are substituted for a Shares pursuant to Section 4(b) of the Plan)
equal to the aggregate number of vested Restricted Stock Units then held by the
Participant. Delivery of Shares shall in all events be made no later than ninety
(90) days after Termination of Service or Change in Control, as applicable.
     (b) For purposes of this Agreement a “Termination of Service” means that
the Participant is no longer a member of the Board and has undergone a
good-faith and complete termination of all arrangements to perform services for
the Company in any capacity, provided that such termination constitutes a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and Treasury Regulation Section 1.409A-1(h). The Company retains the right
and discretion to specify, and may specify, whether a Termination of Service
occurs for individuals providing services to the Company immediately prior to an
asset purchase transaction in which the Company or an Affiliate is the seller,
who provide services to a buyer after and in connection with such asset purchase
transaction; provided, such specification is made in accordance with the
requirements of Treasury Regulation Section 1.409A-1(h)(4).
     4. Nontransferability. Except under the laws of descent and distribution,
the Participant shall not be permitted to sell, transfer, pledge or assign the
Restricted Stock Units or any rights under this Agreement. Without limiting the
generality of the foregoing, the Restricted Stock Units and the Participant’s
rights under this Agreement may not be assigned, transferred, pledged,
hypothecated or disposed of in any way, shall not be assignable by operation of
law, and shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Restricted Stock Units of the Participant’s rights under this Agreement
contrary to the provisions hereof, and the levy of any execution, attachment or
similar process upon them, shall be null and void and without effect.

-2-



--------------------------------------------------------------------------------



 



     5. Beneficiary. The Participant may designate a beneficiary or
beneficiaries (which beneficiary may be an entity other than a natural person)
to receive any payments hereunder which may be made following the Participant’s
death. Such designation may be changed or canceled at any time without the
consent of any such beneficiary. Any such designation, change or cancellation
must be made in a form and manner established by the Committee and shall not be
effective unless and until received by the Committee during the Participant’s
lifetime. If no beneficiary has been named, or the designated beneficiary or
beneficiaries shall have predeceased the Participant or (if other than a natural
person) failed or ceased to exist, the beneficiary shall be the Participant’s
spouse or, if no spouse survives the Participant, the Participant’s estate. If
the Participant designates more than one beneficiary, the rights of such
beneficiaries shall be payable in equal shares with right of survivorship,
unless the Participant has designated otherwise.
     6. No Rights as Stockholder. A Participant shall have no right to vote
Shares represented by Restricted Stock Units and shall have no rights as a
stockholder of the Company with respect to Restricted Stock Units unless and
until Shares are delivered to the Participant in settlement of the Restricted
Stock Units pursuant to Section 3.
     7. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer on the Participant any right to continued service with the Company.
     8. Legal Requirements. The Company shall not be obligated to make any
payment hereunder if the Committee, in its sole discretion, determines that the
issuance or transfer of such cash, Shares or other consideration might violate
any applicable law or regulation (including applicable non-U.S. laws or
regulations) or entitled the Company to recover the same under Section 16.
Without limiting the generality of the foregoing, no Award granted hereunder
shall be construed as an offer to sell securities of the Company, and no such
offer shall be outstanding, unless and until the Committee in its sole
discretion has determined that any such offer, if made, would be in compliance
with all applicable requirements of the U.S. federal or non-federal securities
laws and any other laws to which such offer, if made, would be subject. The
Company shall be under no obligation to register any Shares or other property
pursuant to the Securities Act of 1933, as amended, or any other federal or
state securities laws on account of the transactions contemplated by this
Agreement.
     9. No Trust Fund Created. Neither this Agreement nor any of the
transactions contemplated hereby shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any Affiliate and the Participant or any other Person. To the extent that any
Person acquires a right to receive payments from the Company or any Affiliate
pursuant to this Agreement, such right shall be no greater than the right of any
unsecured general creditor of the Company or any Affiliate.
     10. No Fractional Shares. Dividend Equivalent Restricted Stock Units shall
be determined and granted in fractional Restricted Stock Units where required by
Section 1(b) but no fractional Shares shall be issued or delivered pursuant to
this Agreement; and on settlement of a Participant’s Restricted Stock Units the
value of any fractional shares shall be paid to the Participant in cash.

-3-



--------------------------------------------------------------------------------



 



     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.
     12. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or by an instrument in
writing signed unilaterally by the Company if the Company determines that such
amendment is required by law, including any amendment necessary or desirable to
avoid the gross income inclusion set forth within Section 409A(a)(1)(A) of the
Code or the interest and additional tax set forth within Section 409A(a)(1)(B)
of the Code (together, referred to herein as the “Section 409A Penalties”), or
otherwise to comply with or obtain for the Participant or the Company any
benefits, or avoid for the Participant or the Company any penalties or
additional taxes, under the Code or other revenue law. This Agreement is
intended not to result in the imposition of Section 409A Penalties and shall be
administered, interpreted and construed in a manner consistent with such intent,
including, where appropriate, the construction of defined terms to have meanings
that would not cause the imposition of Section 409A Penalties.
     13. Notices. Any notice, request, instruction or other document given under
this Agreement shall be in writing and shall be addressed and delivered, in the
case of the Company, to the Secretary of the Company at the principal office of
the Company and, in the case of the Participant, to the Participant’s address as
shown in the records of the Company. Either the Participant or the Company may
change such party’s address for notices by notice duly given pursuant to this
Section.
     14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement. By execution and delivery of this Agreement, the Participant
acknowledges receipt of a copy of the Plan.

            USEC Inc.
            By   W. Lance Wright       Its:  Senior Vice President, Human
Resources and        Administration             

-4-